[Cite as Yeager v. Arconic Inc., 2022-Ohio-1997.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                TRUMBULL COUNTY

LEE W. YEAGER,                                      CASE NO. 2021-T-0052

                 Appellant,
                                                    Civil Appeal from the
        -v-                                         Court of Common Pleas

ARCONIC INC., et al.,
                                                    Trial Court No. 2020 CV 01318
                 Appellees.


                                              OPINION

                                       Decided: June 13, 2022
                                        Judgment: Affirmed


Michael D. Rossi, Guarnieri and Secrest, 151 East Market Street, P.O. Box 4270,
Warren, OH 44482 (For Appellant).

Kelly A. Johns, Reminger Co., LPA, 11 Federal Plaza Central, Suite 1200, Youngstown,
OH 44503; Brianna M. Prislipsky, Reminger Co., LPA, 101 West Prospect Avenue, Suite
1400, Cleveland, OH 44115-1093 (For Appellee, Arconic, Inc.).

Dave Yost, Ohio Attorney General, and Scott W. Johnson, Assistant Attorney General,
20 West Federal Street, 3rd Floor, Youngstown, OH 44503 (For Appellee, Bureau of
Workers Compensation).


THOMAS R. WRIGHT, P.J.

        {¶1}     In September 2020, a Staff Hearing Officer allowed Lee W. Yeager

(“Yeager”) the right to benefits under the Workers’ Compensation Fund for “COVID-19

Infection Exposure” while working as a furnace operator for Arconic, Inc. (“Arconic”). The

Industrial Commission declined to hear Arconic’s appeal. Pursuant to R.C. 4123.512,
Arconic filed an administrative appeal in the Trumbull County Court of Common Pleas,

and Yeager filed a complaint showing a cause of action to participate in the fund.

       {¶2}      Arconic moved for summary judgment on the bases that (1) “exposure” to

COVID-19 is not a compensable diagnosis; (2) Yeager did not sustain a workplace injury;

and (3) Yeager did not develop an occupational disease in the course of and arising out

of his employment. Arconic relied primarily on the deposition testimony of Yeager’s

diagnosing physician and medical expert, Jung Kim, M.D. (“Dr. Kim”). Yeager responded

in opposition, also relying on portions of Dr. Kim’s testimony as well as his own affidavit.

       {¶3}      The trial court entered summary judgment in favor of Arconic, thereby

disallowing Yeager from participating in the fund. The court found that no genuine issues

of material fact remain based on the following:

                 [Yeager’s] expert, Dr. Kim, was deposed and opined that
                 Plaintiff did not sustain an injury in the course of and arising
                 out of employment. * * * In establishing an occupational
                 disease allowance, general and actual causation cannot be
                 established without medical expert testimony. Walker v. Ford
                 Motor Co., 8th Dist. Cuyahoga No. 100759, 2014-Ohio-4208.
                 Dr. Kim could not state to a reasonable degree of medical
                 probability that Plaintiff’s COVID-19 infection was an
                 occupational disease incurred in the course of and arising out
                 of employment.

                 [Arconic’s] expert, Dr. Dean Erickson, likewise opined that
                 [Yeager] did not sustain an injury or occupational disease in
                 the course of and arising out of employment with Arconic, Inc.
                 on March 20, 2020.

       {¶4}      Yeager appeals, assigning the following error for review:

       {¶5}      “The trial court erred in entering summary judgment in favor of Defendant,

Arconic, Inc.”



                                                2

Case No. 2021-T-0052
       {¶6}   “On appeal, we review a trial court’s entry of summary judgment de novo,

i.e., ‘independently and without deference to the trial court’s determination.’” Superior

Waterproofing, Inc. v. Karnofel, 11th Dist. Trumbull No. 2017-T-0010, 2017-Ohio-7966, ¶

19, quoting Brown v. Cty. Commrs. of Scioto Cty., 87 Ohio App.3d 704, 711, 622 N.E.2d

1153 (4th Dist.1993) and citing Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671

N.E.2d 241 (1996).

       {¶7}   “Civ.R. 56(C) specifically provides that before summary judgment may be

granted, it must be determined that: (1) No genuine issue as to any material fact remains

to be litigated; (2) the moving party is entitled to judgment as a matter of law; and (3) it

appears from the evidence that reasonable minds can come to but one conclusion, and

viewing such evidence most strongly in favor of the party against whom the motion for

summary judgment is made, that conclusion is adverse to that party.” Temple v. Wean

United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d 267 (1977). “When a motion for

summary judgment is made and supported as provided in this rule, an adverse party may

not rest upon the mere allegations or denials of the party’s pleadings, but the party’s

response, by affidavit or as otherwise provided in this rule, must set forth specific facts

showing that there is a genuine issue for trial. If the party does not so respond, summary

judgment, if appropriate, shall be entered against the party.” Civ.R. 56(E).

       {¶8}   “When considering a motion for summary judgment, the trial court may not

weigh the evidence or select among reasonable inferences. Rather, all doubts and

questions must be resolved in the non-moving party’s favor. Hence, a trial court is

required to overrule a motion for summary judgment where conflicting evidence exists

and alternative reasonable inferences can be drawn.” Meloy v. Circle K Store, 11th Dist.

                                             3

Case No. 2021-T-0052
Portage No. 2012-P-0158, 2013-Ohio-2837, ¶ 6, citing Dupler v. Mansfield Journal Co.,

64 Ohio St.2d 116, 121, 413 N.E.2d 1187 (1980), Murphy v. Reynoldsburg, 65 Ohio St.3d

356, 359, 604 N.E.2d 138 (1992), and Pierson v. Norfork Southern Corp., 11th Dist.

Ashtabula No. 2002-A-0061, 2003-Ohio-6682, ¶ 36.

       {¶9}   Yeager’s sole argument on appeal is that a genuine issue of material fact

exists as to whether his COVID-19 infection is a compensable occupational disease

because Dr. Kim’s testimony was inconsistent or equivocal on this issue.

       {¶10} R.C. 4123.54 provides, noting inapposite exceptions, that every employee

who contracts an occupational disease in the course of employment is entitled to receive

compensation. A disease is a compensable occupational disease when it satisfies the

definition in R.C. 4123.01(F):

              “Occupational disease” means a disease contracted in the
              course of employment, which by its causes and the
              characteristics of its manifestation or the condition of the
              employment results in a hazard which distinguishes the
              employment in character from employment generally, and the
              employment creates a risk of contracting the disease in
              greater degree and in a different manner from the public in
              general.

The Supreme Court of Ohio set forth this definition as a three-prong test:

              (1) The disease is contracted in the course of employment;

              (2) the disease is peculiar to the claimant’s employment by its
              causes and the characteristics of its manifestation or the
              conditions of the employment result in a hazard which
              distinguishes the employment in character from employment
              generally; and

              (3) the employment creates a risk of contracting the disease
              in a greater degree and in a different manner than in the public
              generally.


                                             4

Case No. 2021-T-0052
State ex rel. Ohio Bell Telephone Co. v. Krise, 42 Ohio St.2d 247, 327 N.E.2d 756 (1975),

syllabus.

       {¶11} Yeager presented evidence that he may have contracted COVID-19 in the

course of his employment. On March 20, 2020, Yeager worked alongside a coworker in

a furnace pulpit for approximately half an hour. They were not wearing masks and did

not have the ability to “socially distance.” The coworker sought medical attention from

the plant nurse during this shift and subsequently tested positive for COVID-19. Yeager

was placed in quarantine the following day and began experiencing COVID-19 symptoms

approximately one week later. Yeager avers that he tested positive for COVID-19 on

March 28, 2020.

       {¶12} In his affidavit, regarding the second and third requirements of “occupational

disease,” Yeager avers that COVID-19 is peculiar to his employment and that he was at

greater risk of contracting COVID-19 than the general public because he was required to

work in “close proximity” to the infected coworker. Assuming for the sake of argument

that the “close proximity” averment is sufficient to create an issue of fact as to the second

requirement, it is not sufficient to establish the third requirement, because “a common

illness to which the general public is exposed” is not compensable as an occupational

disease. See, e.g., Ingram v. Conrad, 4th Dist. Athens No. 01CA36, 2001 WL 1674105,

*12 (Dec. 20, 2001) (pneumonia); Mackell v. Armco, Inc., 5th Dist. Coshocton No.

01CA017, 2002 WL 1467775, *4 (June 24, 2002) (sleep deprivation). To conclude

otherwise “would extend the workers’ compensation laws beyond their intended purpose.”

Ingram at *12; Mackell at *4.

              “‘It is not contemplated by the law makers that the law should
              cover health insurance. It is a matter of rather common
                                             5

Case No. 2021-T-0052
              knowledge that “colds,” influenza and pneumonia are the
              result of bacteria—in common parlance, germs—attacking the
              body. These germs appear and cause epidemics in cities,
              towns, and counties. It is also a matter of rather common
              knowledge that many such germs appear to be in the very
              atmosphere surrounding us, at all times. Any and every
              person is “exposed” to them without being conscious of the
              fact. Medical science teaches that we fall victims of these
              germs because at the time of the attack we are not physically
              able to withstand their assaults.’”

Ingram at *12, quoting Bewley v. Texas Employers Ins. Assoc., 568 S.W.2d 208, 210-211

(Tex.Civ.App.1978), quoting Amann v. Republic Underwriters, 100 S.W.2d 778

(Tex.Civ.App.1937).

       {¶13} Dr. Kim, Yeager’s medical expert, provided deposition testimony that

indicates COVID-19 falls within this category as a common illness to which the general

public is exposed. Dr. Kim testified as follows:

              Q. So is his job different? Does he have a hazard or—

              A. No.

              Q. –is his job different than most of the employment in the
              country?

              A. No, he’s not. His job is very standard for, you know, casual
              workers.

              Q. Okay. So can you state to a reasonable degree of medical
              probability that the conditions of employment at Arconic
              resulted in a hazard that distinguishes it from employment in
              general?

              A. The answer, in general, no.

              Q. Okay. So he’s no different than other manufacturers or
              grocery stores or pharmacies or anything else like that,
              correct?

              A. That’s correct.

                                             6

Case No. 2021-T-0052
            Q. Arconic is just a run-of-the-mill place. It’s not a hospital
            where individuals are exposed to COVID patients?

            A. That’s correct.

            ***

            Q. Can you state to a reasonable degree of medical
            probability that Mr. Yeager’s employment – he worked at
            Arconic – created a risk of contracting COVID-19, the disease,
            in a degree and in a different manner than the public in
            general?

            A. Answer is yes and no, because his work environment was
            created to increase exposure to COVID infections because
            that [sic] his coworker was allowed to come in and work
            despite his illnesses. And that was a time that everybody’s
            aware – afraid of the COVID infections when the person has
            a respiratory infection. So it’s unfortunate that the coworker
            was allowed to come to work that increase [sic] exposure for
            the COVID viruses.

            Q. Okay. So how does that distinguish his employment from
            another coworker walking into Giant Eagle that has a cough
            or walking into a pharmacy that has a cough or walking into
            any other place that has a cough?

            A. Yes. So that it’s unusually – so his employment not [sic]
            particularly increase the risk for – I mean allowed the
            opportunity for increase the risk for infection. But in that
            particular circumstances [sic], he was exposed in [sic] high-
            risk individual. So in general, if the patient comes into the
            pharmacies and transmit the virus at the pharmacies,
            outcome is going to be the same. The pharmacy was exposed
            to COVID infections during – during performing his or her
            occupation.

            ***

            Q. Okay. So what about Arconic makes it different than a
            general job either in manufacturing or in grocery stores or
            anything else?

            ***

            A. There’s no – not much of a difference in general population.
                                          7

Case No. 2021-T-0052
             ***

             Q. So you believe some COVID-19 infections can be
             occupational diseases?

             A. That’s correct.

             Q. Okay. And in Mr. Yeager’s case, based on the criteria, is
             his COVID-19 infection an occupational disease?

             A. By Industrial Commission’s criteria, it is not.

             Q. As we sit here today, you cannot state to a reasonable
             degree of medical probability that Mr. Yeager contracted
             COVID-19 in the course of and arising out of his employment
             and meets all the criteria for an occupational disease, correct?

             A. That’s correct.

      {¶14} Because Yeager did not meet his reciprocal summary judgment burden as

to the third requirement of “occupational disease,” that his employment as a furnace

operator creates a risk of contracting COVID-19 in greater degree and in a different

manner from the public in general, the trial court did not err in granting summary judgment

in favor of Arconic. Yeager’s sole assignment of error is without merit.

      {¶15} The judgment of the Trumbull County Court of Common Pleas is affirmed.




MARY JANE TRAPP, J.,

MATT LYNCH, J.,

concur.




                                             8

Case No. 2021-T-0052